FILE COPY




                       THE SUPREME COURT OF TEXAS
                       Post Office Box 12248
                       Austin, Texas 78711
                                                                            (512)463-1312




                                 Thursday, December 10, 2015

Ms. Carolyn Rains
                                                                  FILED IN COURT 0* APPEALS
Houston County District Clerk                                     12tfiOkM Ol Appeals Disria
POBox 1186
Crockett, TX 75835
                                                                     DEC 10 2015

RE:    Case Number:    14-0333                                         TYLER TEXAS
       Court of Appeals Number: 12-13-00107-CV                      PAM ESTES, CLERK

       Trial Court Number: 12-0060


Style: LOUISA D. REDDIC
       v.

       EAST TEXAS MEDICAL CENTER REGIONAL HEALTH CARE SYSTEM,
       INDIVIDUALLY AND D/B/A EAST TEXAS MEDICAL CENTER-CROCKETT, INC.

Dear Ms. Rains:


       The judgment of the Supreme Court of Texas is final in the above referenced cause and
the enclosed mandate was issued today. Enclosed with the mandate is a certified copy of our
cost bill showing charges and payments as reflected by the record for your use in settlement
between the parties.
                                                 Sincerely,


                                                 Blake A. Hawthorne, Clerk

                                                 by Monica Zamarripa, Deputy Clerk

cc:     Mr. Russell G. Thornton (DELIVERED VIA E-MAIL)
        Ms. Cathy S. Lusk (DELIVERED VIA E-MAIL)
        Ms. Marisa M. Schouten (DELIVERED VIA E-MAIL)
                                                                                               FILE COPY-




               IN THE SUPREME COURT OF TEXAS

                                        NO. 14-0333                      FILED IN COURT OF APPEALS
                                                                           12tfiCojn of Appeals:


                            LOUISA D. REDDIC, Petitioner

                                               v.



  EAST TEXAS MEDICAL CENTER REGIONAL HEALTH CARE SYSTI
INDIVIDUALLY AND D/B/A EAST TEXAS MEDICAL CENTER-CROCK}
                       INC., Respondents

                                         MANDATE

       To the Trial Court of Houston County, Greetings:
       Before our Supreme Court on October 30, 2015, the Cause, upon petition for review, to
revise or reverse your Judgment.
       No. 14-0333 in the Supreme Court of Texas
       No. 12-13-00107-CV in the Twelfth Court of Appeals
       No. 12-0060 in the 349th District Court of Houston County, Texas, was determined;
and therein our said Supreme Court entered its judgment or order in these words:


        THE SUPREME COURT OF TEXAS, having heard this case on petition for review from
the Court of Appeals for the Twelfth District, and having considered the appellate record and
counsels' briefs, but without hearing oral argument under Texas Rule of Appellate Procedure
59.1, concludes that the court of appeals' judgment should be reversed.

       IT IS THEREFORE ORDERED, in accordance with this Court's opinion, that:

                      1)     The court of appeals' judgment is reversed;

                      2)     The case is remanded to the trial court for further proceedings
                             consistent with this Court's opinion; and

                      3)     Louisa D. Reddic shall recover, and East Texas Medical Center
                             Regional Health Care System, Individually and d/b/a East Texas
                             Medical Center-Crockett, Inc. shall pay, the costs incurred in this
                             court.




                                          Page 1 of 2
                                                                                       FILE COPY




       Copies of this Court's judgment and opinion are certified to the Court of Appeals for the
Twelfth District and to the 349th District Court of Houston County, Texas, for observance.
       Wherefore we command you to observe the order of our said Supreme Court in this
behalf, and in all things to have recognized, obeyed, and executed.
       BY ORDER OF THE SUPREME COURT OF THE STATE OF TEXAS,

                                            with the seal thereof annexed, at the City of Austin,
                                            this the 10th day of December, 2015.
                                            Blake A. Hawthorne, Clerk




                                            By Monica Zamarripa, Deputy Clerk




                                           Page 2 of 2
                                                                                                  FILE COPY




                 IN THE SUPREME COURT OF TEXAS
                                                                                FILED INCOURT OF APPEALS
                                           NO. 14-0333                           lajfi C*ur! ol AppealsDistrict




                              LOUISA D. REDDIC, Petitioner
                                                                                              rTEXAS

                                                    v.                              PAM ESTES. CLERK



  EAST TEXAS MEDICAL CENTER REGIONAL HEALTH CARE SYSTEM,
INDIVIDUALLY AND D/B/A EAST TEXAS MEDICAL CENTER-CROCKETT,
                       INC., Respondents

                 No. 12-0060 in the 349th District Court, Houston County


                                        BILL OF COSTS

Petition for Review

Type of Fee                 Charges        Paid            By
Miscellaneous Motion        SI 0.00        $10.00          Paid by E. Tex. Med. Ctr-Crockett, Inc
Miscellaneous Motion        $10.00         $10.00          Paid by Louisa D. Reddic
Petition for Review Filed   $145.00        $145.00         Paid by Louisa D. Reddic

Clerk's Record              $50.00         Unknown         1 Volume


Reporter's Record           $65.00         Unknown         1 Volume




Balance of costs owing to the Supreme Court of Texas:           0.00




        Louisa D. Reddic shall recover, and East Texas Medical Center Regional Health
        Care System, Individually and d/b/a East Texas Medical Center-Crockett, Inc.
        shall pay, the costs incurred in this court




                                             Page 1 of 2
                                                                                         FILE,COPY




       I, BLAKE A. HAWTHORNE, CLERK of the Supreme Court of Texas, do hereby
certify that the above and foregoing is a true and correct copy of the cost bill of the Supreme
Court of Texas, showing the charges and payments, in the above numbered and styled cause, as
the same appears of record in this office.
                                               with the seal thereof annexed, at the City of Austin,
                                               this the 1Oth day of December, 2015.
                                               BLAKE A. HAWTHORNE, Clerk




                                               By Monica Zamarripa, Deputy Clerk




                                             Page 2 of 2